OPINION

FABE, Justice.
I. INTRODUCTION
In this case, we must decide whether the State presented enough evidence to establish probable cause that J.A., a nine-year-old passenger in a drunk driving accident, was in imminent and substantial risk of physical harm. This was not an isolated instance of drunk driving for J.A.’s father, the driver of the car; he has a history of four prior reckless and drunk driving convictions, including two since 1992. Moreover, J.A.’s parents have longstanding substance abuse problems, and their pattern of domestic violence had driven the mother from the home on the day of the accident. Because a probable cause determination must be made in light of the totality of the circumstances, we conclude that the trial judge erred in failing to find probable cause that J.A. was in need of aid.
II. FACTS AND PROCEEDINGS
Joseph and Eliza A. have three children. J.A., the youngest, is nine years old and an Indian child within the meaning of the federal Indian Child Welfare Act (ICWA), 25 U.S.C. § 1901 et seq. On October 18, 1997, Joseph backed his car into a neighbor’s vehicle while attempting to leave the parking lot of his housing complex. J.A. was a passenger in the car. After failing a field sobriety *175test, Joseph was arrested for Driving While Intoxicated (DWI) and taken into custody. J.A. was taken into emergency custody because there was no adult available to care for him.
On the following day, the Department of Health and Social Services filed a Child in Need of Aid (CINA) petition for temporary custody and adjudication. The petition was later amended to include allegations of a family history of domestic violence and substance abuse. A superior court master held a preliminary hearing. Based upon Joseph’s and Eliza’s stipulations, the master found probable cause to believe that J.A. was a child in need of aid and placed him in temporary state custody.
A second hearing was held before the superior court in December 1997. Attorneys for Joseph, Eliza, and the State were present, as were the guardian ad litem and a representative from the Native Village of Tununak. Joseph and Eliza sought to withdraw their stipulations as to probable cause. The superior court allowed the withdrawal and placed the burden of establishing probable cause on the State. After hearing testimony, Superior Court Judge Sen Tan ruled that although probable cause existed at the time of the accident, “it did not continue once [the father] was released and [the parents] were ready to assume custody of [J.A.].” The superior court then dismissed the petition and ordered J.A. returned to the custody of his parents. The State appeals.
III. STANDARD OF REVIEW
Whether probable cause exists is a mixed question of law and fact. See Saucier v. State, 869 P.2d 483, 484 (Alaska App.1994). Absent clear error, this court will accept the factual findings of the lower court. See id. ‘Whether probable cause arises from those facts, however, is a purely legal question” that this court reviews de novo. Id.; accord Chandler v. State, 880 P.2d 789, 792 (Alaska App.1992); State v. Grier, 791 P.2d 627, 631 (Alaska App.1990).
Although the dissenting justices urge us to review the superior court’s probable cause decision under the deferential “clearly erroneous” standard, we are persuaded that de novo review is the proper standard to be applied to a probable cause determination in a CINA case, just as it is in a case involving criminal law.
The question of what standard of review should be applied to probable cause determinations in cases involving warrantless searches was examined in depth by the United States Supreme Court in Ornelas v. United States, 517 U.S. 690, 116 S.Ct. 1657, 134 L.Ed.2d 911 (1996). There, Chief Justice Rehnquist, writing for the eight-member majority, concluded that once the historical facts are established, “the rule of law is undisputed” and the issue becomes whether those facts satisfy the applicable statutory or constitutional standard. Id. at 696, 116 S.Ct. 1657 (quoting Pullman-Standard v. Swint, 456 U.S. 273, 289 n. 19, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982)). The Court reasoned that to allow a policy of deferential review would permit different judges to draw different conclusions as to whether the facts are sufficient to constitute probable cause. “This, if a matter-of-course, would be unacceptable.” Id. at 697, 116 S.Ct. 1657. The Court further observed that because the legal rules for probable cause acquire meaning only through their application to the specific facts of a given case, “[i]ndependent review is therefore necessary if appellate courts are to maintain control of, and to clarify the legal principles.” Id. (citation omitted).1 These policy reasons for requiring de novo review of a probable cause determination in a criminal case are also applicable to the CINA context.
Furthermore, giving deference to the trial court’s factual findings but reviewing its legal determination of probable cause under a de novo standard is consistent with our approach in recent CINA decisions. For example, in R.J.M. v. State, 946 P.2d 855, 861 (Alaska 1997), we stated that we would apply *176the clearly erroneous standard to the trial court’s factual findings, but “in determining whether the trial court’s findings comport with the requirements of the CINA statutes and rules, we deal with questions of law, and so apply the de novo standard of review.” See also R.R. v. State, 919 P.2d 754, 755 n. 1 (1996). We therefore apply the de novo standard of review to Judge Tan’s probable cause decision and exercise our independent judgment.
IV. DISCUSSION
A. Definition of Probable Cause in a CINA Case
Within forty-eight hours after the State has filed a petition alleging that a child is in need of aid, the superior court must conduct a temporary custody hearing. See AS 47.10.142(d); CINA Rule 10(a)(1). The court is charged with determining whether, at the time of the hearing, probable cause exists to believe that the child is a child in need of aid as defined in the statute. See AS 47.10.142(d).2 The trial court must make its probable cause findings in light of the totality of the circumstances. See, e.g., Van Sandt v. Brown, 944 P.2d 449, 452 (Alaska 1997) (citing Illinois v. Gates, 462 U.S. 213, 231-32, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)); Lord v. Wilcox, 813 P.2d 656, 659 (Alaska 1991).
In CINA proceedings, probable cause is established where reasonably trustworthy information would justify a prudent person’s belief that the child is in need of aid. Cf. Lord, 813 P.2d at 658 (defining probable cause to arrest); State, Dep’t of Fish & Game v. Meyer, 906 P.2d 1365, 1376-77 (Alaska 1995) (defining probable cause necessary to trigger a hearing under anti-discrimination statute); Matanuska Elec. Ass’n v. Weissler, 723 P.2d 600, 608 (Alaska 1986) (defining probable cause in context of tree trespass statute). Probable cause requires only “a fair probability or substantial chance” that the child is in need of aid. Van Sandt, 944 P.2d at 452 (citations and quotation omitted).3 This standard is distinguishable from the test to be applied at a CINA adjudication trial; there, the State has the burden of proving by a preponderance of the evidence that a child is in need of aid. See CINA Rule 15(c).4
*177Although the dissenting justices argue that we should define probable cause in a CINA case as “more likely than not,” a probable cause standard that rises to the preponderance of the evidence test is not necessary to protect against unwarranted interference with parental custody. The existence of probable cause at the temporary custody hearing does not itself justify the child’s removal from the home; it merely allows the petition to proceed toward adjudication and gives the court authority to consider the issue of placement. Before placing (or allowing continued placement of) any child in state custody, a judge who finds probable cause of CINA status must expressly find that placement in the home would be contrary to the child’s welfare and that the State has made reasonable efforts to prevent removal. See CINA Rule 10(e)(3)(A) & (4)(A). In the ease of an Indian child, the standards for removal are even more stringent. See CINA Rule 10(c)(3)(B) & (4)(B). Thus, the pre-adjudication placement requirements guard against unwarranted interference with parental custody.
With the probable cause determination decoupled from the issue of pre-adjudication placement, the need for an early screening function to protect parental rights must be balanced against the very real need to protect children against parental harm. Forbidding state intervention without positive proof of CINA status would certainly protect the individual rights of parents; but at the same time it would likely discourage the State from intervening in cases of abuse or neglect until a child actually suffered serious injury.
Such a rigid standard seems overprotective of parental rights. Indeed, the dissent’s proposed interpretation of the probable cause requirement would provide greater protection for parents of CINA children than defendants facing criminal charges are afforded. When the State prosecutes a misdemeanor charge without seeking an arrest warrant or pretrial detention, it is free to proceed to trial with no preliminary showing of probable cause at all. And even for the
most serious felonies, the State need only present its evidence to the grand jury, which applies a standard of review no more stringent than the probable cause standard proposed by the dissenting justices for CINA cases, but does so in an ex parte setting that is far more forgiving than the adversary probable cause hearing required under the CINA rules. The dissent’s reading of the probable cause requirement would thus make it more difficult for the State to prosecute to adjudication a CINA petition involving a child who remains in parental custody pending adjudication than to prosecute to conviction a serious felony charge involving a defendant who remains incarcerated prior to trial.
B. Evidence Supporting a Finding of Probable Cause
While the drunk driving accident that precipitated the State’s involvement in this case was a major focus of the temporary cu'stody hearing, the State also presented evidence of Joseph’s and Eliza’s histories of substance abuse, domestic violence, and DWI convictions. This evidence was integral to an evaluation of whether probable cause existed to believe that J.A. faced an imminent risk of substantial physical harm. As we recognized in In re D.D.S., 869 P.2d 160, 163 (Alaska 1994), the State has a “strong interest in protecting and preserving the well-being of the children of this state,” and the “trial court should have access to all pertinent evidence relating to ... abuse or neglect in determining the best interests of the child.”
A social worker, Aneida Alexander, testified that the Department already had two open reports of harm regarding the A. family when the DWI accident occurred; two other reports had been substantiated when the family lived in Bethel. The most recent report of harm arose from a September 1997 domestic violence assault. Alexander informed the judge that Joseph had been convicted of assaulting Eliza on August 29,1997, and the police testified that they had responded to at least six domestic disturbance *178calls at the A. home, most of which involved alcohol. Eliza was convicted in July 1997 for violating a domestic violence order and again in October 1997 for disconnecting the telephone to prevent Joseph from calling the police for assistance during another domestic dispute. During the weekend of the drunk driving accident, Eliza left the home, apparently due to domestic violence.
The trial court also learned from Alexander that both Joseph and Eliza had alcohol problems. Although Eliza had completed inpatient treatment, she was drinking on the day before the accident. Another social worker, Gary Ward, believed that Eliza was intoxicated in the daytime when he tried to interview her. Joseph admitted to drinking vodka and orange juice before being arrested for DWI. Joseph also admitted that he had been convicted of DWI on three prior occasions; another DWI charge was reduced to Reckless Driving.
Both the guardian ad litem and the ICWA representative from the Native Village of Tununak took the position that J.A. was a child in need of aid and that the parents should be required to participate in a treatment plan. After hearing this evidence, the superior court recognized that there were problems with substance abuse, domestic violence, and repeated drunk driving in the A. family. It concluded, however, that “those problems” did not provide “the necessary nexus” to demonstrate that J.A. was at imminent and substantial risk of physical harm under AS 47.10.010(c)(3). We disagree.
The record establishes probable cause to believe that Joseph placed J.A. at direct risk of harm. Joseph was arrested for DWI as a result of the accident on October 18, 1997, and it is undisputed that J.A. was a passenger in the ear at the time. Although, as the dissent observes, Joseph had not been convicted of the DWI charge at the time of the temporary custody hearing, there was certainly probable cause to believe that he drove while intoxicated.
We have previously discussed the profound danger that can arise when an individual operates a motor vehicle under the influence of an intoxicant. See State, Dep’t of Pub. Safety v. Conley, 754 P.2d 232, 233-36 (Alaska 1988); State v. Dunlop, 721 P.2d 604, 610 (Alaska 1986). A car that is out of control “even on a relatively deserted street, poses a significant threat to property or individuals in proximity to the vehicle.” Ebona v. State, 577 P.2d 698, 701 (Alaska 1978).
While an isolated instance of DWI may not, in itself, constitute probable cause that a child passenger is in need of aid, the October 18, 1997 drunk driving accident was not an isolated incident in Joseph’s driving career. The trial court had before it a driving record establishing Joseph’s substantial history of DWI and reckless driving offenses. The October 18, 1997 incident was his fifth offense and his third since 1992.
The record also reveals that both parents had enduring substance abuse problems as well as a history of domestic violence that had resulted in police intervention, the entry of a restraining order, and criminal charges. While the dissent argues that there is no evidence that J.A.’s parents have ever “placed their children in physical danger,” the violence that has transpired between Joseph and Eliza signifies an independent and significant risk of physical harm to J.A.
In Borchgrevink, v. Borchgrevink, 941 P.2d 132, 140 (Alaska 1997), we recognized the devastating impact that witnessing domestic violence can have on children. The violent behavior of Joseph and Eliza need not have been directed at J.A. to place him in physical danger. As another court has acknowledged, “[m]any violent acts could be committed in the child’s presence, but not directed toward the child, in such a manner as to actually endanger the child’s physical well-being.” Lane v. Jefferson County Child Welfare Unit, 564 S.W.2d 130, 132 (Tex.Civ.App.1978).
Accordingly, the narrow risk that Joseph might once again drink and drive with J.A. in his ear is not a realistic measure of J.A.’s exposure to continuing physical danger. Rather, the totality of the State’s evidence tended to show that J.A., only nine years old, lived in a chaotic home where everyday life was dominated by his parents’ longstanding alcohol abuse and domestic violence. As a result, J.A. stood in constant jeopardy of *179physical harm, either from his parents’ actions or from their failure to provide adequate supervision. See AS 47.10.010(a)(3).
At the temporary custody hearing, the trial court’s task was not to determine whether the State had proved its case by a preponderance of the evidence. Nor could its finding of probable cause resolve the separate question of whether J.A. should be returned to his home with supervision by the Department. See CIÑA Rule 10(c)(3)(B). The court was required only to decide whether, in light of all of the circumstances, there was a “fair probability or substantial chance” that J.A. was a child in need of aid. We conclude that under the facts of this case, a sufficient nexus existed between the parents’ conduct and the potential risk to J.A.’s continued physical well-being. Based on the totality of the circumstances, we conclude that at the time of the hearing, probable cause existed to believe that J.A. was a child in need of aid.
V. CONCLUSION
The superior court’s dismissal of the petition is REVERSED and this matter is REMANDED for further proceedings pursuant to CIÑA Rule 10(c)(2)-(4), to determine whether to place J.A. in temporary custody of the Department or to allow him to remain in his home with supervision by the Department.
COMPTON, J., with whom MATTHEWS, C.J., joins, dissenting.
MATTHEWS, C. J., with whom COMPTON, J., joins, dissenting.

. Policies of providing guidance on legal principles, unifying precedent, and “stabilizing] the law” were also persuasive to the Supreme Court in its decision to mandate de novo review by federal courts of state-court "in custody” determinations in federal habeas corpus proceedings. Thompson v. Keohane, 516 U.S. 99, 115, 116 S.Ct. 457, 133 L.Ed.2d 383 (1995).


. Our legislature’s decision to require only a finding of probable cause at the temporary custody hearing is consistent with that of many jurisdictions. See, e.g., Fla. Stat. Ann. § 39.402(4)(b) (West 1998); 705 Ill. Comp. Stat. 405/2-10(1) & (2) (West 1992 & Supp 1997); Mich. Ct. Rule 5.965(B)(9) & (10) (West 1998); N.M. Stat. Ann. § 32A-4-18(A) & (C) (Michie 1995); S.C.Code Ann. § 20-7-610(M) (West 1976 & Supp.1997); Tenn.Code Ann. §§ 37-1-114(a), 37-1-117(c) (1996); Wis. Stat. Ann. §§ 48.205, 48.21(4) (West 1997); see also Haw.Rev.Stal. § 587-41(a) (1993) (requiring finding of reasonable cause); Wash. Rev.Code Ann. § 13.34.060(8) (West 1998) (reasonable cause); N.C. Gen.Stat. § 7A-574(a) & (b) (Michie 1995) (reasonable factual basis). Although the dissent has relied on cases from Arizona, Connecticut, and Massachusetts that establish preponderance of the evidence as the proper standard for a temporary custody hearing, the statutory schemes in place at the time those cases were decided designated no standard of proof for that hearing. The dissent also finds support in a New York case, but it involves a child custody dispute between parents. The Virginia decision cited by the dissent discusses the standard of proof necessary for an adjudication trial rather than a temporary custody hearing.


. The United States Supreme Court articulated this test for probable cause in Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983), concluding that probable cause demands only a "fair probability” or "substantial chance of criminal activity, not an actual showing of such activity.” Id. at 238, 244 n. 13, 103 S.Ct. 2317. Although the dissenting opinion of Chief Justice Matthews characterizes this test as “diluted” and "indistinguishable from reasonable suspicion," as the Supreme Court has recognized, the test for reasonable suspicion is “obviously less demanding than that for probable cause.” United States v. Sokolow, 490 U.S. 1, 7, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989) (citing United States v. Montoya de Hernandez, 473 U.S. 531, 541, 544, 105 S.Ct. 3304, 87 L.Ed.2d 381 (1985)). Reasonable suspicion requires only that the officer have " ‘some minimal level of objective justification’ for making the stop," id. (quoting INS v. Delgado, 466 U.S. 210, 217, 104 S.Ct. 1758, 80 L.Ed.2d 247 (1984)) and "be able to articulate something more than an ‘inchoate and unparticularized suspicion or hunch.' ” Id. (quoting Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)).


.By the date of the adjudication trial, the State has had an opportunity to conduct a full investigation, review discovery of all relevant documents, including hospital and school records of the child, and interview all potential witnesses. By contrast, little information may be available at the time of the temporary custody hearing, *177which must be held within forty-eight hours after the State has taken emergency custody of the child,